        Case 2:19-cv-06169-DSF-FFM Document 1 Filed 07/17/19 Page 1 of 17 Page ID #:1
 Pro Se 7(Rev. 12/16)Complaint for Employment Discrimination                                                           FILE D

                                      UNITED STATES DISTRICT COURT
                                                  for the       219 JUL 17 PM 4~ 01
                                                         Central District of California     ~                      -                  a .
                                                                                                           ~.~.~ I i ; '     f   `'

                                                               Western Division
                                                                                                           FY-~
                      Homayoun Bazargan
                                                                              CaseNV ~__1 ~_.~_1,~6 1 ~ g UJ~_T~~k
                                                                                             (to befilled in by the Clerk's Office]

                             P[aintiff(s)
(Write thefull name ofeach plaintiff who isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,
                                                                              .Iu1}~ Tr'la~: (check one)          Yes      ~NO
please write "see attached" in the space and attach an additional
page wish the full list ofnames.)
                                -v-


           County of Los Angeles and DOES 1- ~ C



                            Defendants)
(Write the full name oJeach defendant who is being sued. Ifthe
 names ofall the defendants cannotfit in the space above, please
 write "see attached" in the space and attach an additional page
 with thefull list ofnames.)



                             COMPLAINT FOR EMPLOYMENT DISCRIMINATION


 I.       The Parties to This Complaint
          A.        The Plaintiffs)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.
                               Name                                Homayoun Bazargan
                               Street Address                      269 SO Beverly Dr Suite 1296
                               City and County                     Beverly Hills, Los Angeles
                              State and Zip Code                   CA 90212
                              Telephone Number                     818-917-5413
                              E-mail Address                       DKTAFOX@YAHOO.COM


          B.        The Defendants)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (tfknown). Attach additional pages if needed.

                                                                                                                                        Page 1 of 6
       Case 2:19-cv-06169-DSF-FFM Document 1 Filed 07/17/19 Page 2 of 17 Page ID #:2
Pro Se 7(Rev. 12/16)Complaint for Employment Discrimination


                    Defendant No. 1
                              Name                            County of Los Angeles
                              Job or Title (tfk~,own)         Cierk of Board of Supervisors
                              Street Address                  500 W Temple Street # 383
                              City and County                 Los Angeles, Los Angeles
                              State and Zip Code              CA 90012
                              Telephone Number                (213)974-1411
                              E-mail Address (tfk,~own)       Unknown


                    Defendant No. 2
                              Name                            DOES 1-50
                              Job or Title (tfknown)
                              Street Address
                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address (ifknown)


                   Defendant No. 3
                              Name
                              Job or Title (ifknown)
                              Street Address
                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address (ifknown)


                   Defendant No. 4
                              Name
                              Job or T1tle (ifknown)
                              Street Address
                              City and County
                              State and Zip Code
                             Telephone Number
                             E-mail Address (ifknawn)



                                                                                              Page 2 of 6
        Case 2:19-cv-06169-DSF-FFM Document 1 Filed 07/17/19 Page 3 of 17 Page ID #:3

Pro Se 7(Rev. 12/16)Complaint for Employment Discrimination


          C.        Place of Employment

                    The address at which I sought employment or was employed by the defendants)is


                              Name                             Los Angeles County District Attorney's Office
                              Street Address                   211 West Temple Street
                              City and County                  Los Angeles, Los Angeles
                              State and Zip Code               CA , 90012
                              Telephone Number                (213) 974-3512


II.       Basis for Jurisdiction

          This action is brought for discrimination in employment pursuant to (check all that apply):


                                Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17(race,
                                color, gender, religion, national origin).

                              (Note: In order to bring suit infederal district court under Title VII, you mustfirst obtain a
                              Notice ofRight to Sue letterfrom the Equal Employment Opportunity Commission.)

                 ❑
                 ✓              Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.


                              (Note: In order to bring suit infederal district court under the Age Discrimination in
                              Employment Act, you mustftrstfrle a charge with the Equal Employment Opportunity
                              Commission.)


                                Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                              (Note: In order to bring suit infederal district court under the Americans with Disabilities
                              Act, you mustfirst obtain a Notice ofRight to Sue letterfrom the Equal Employment
                              Opportunity Commission.)

                ❑               Other federal law (specify thefederal law):


                ✓
                ❑               Relevant state law (specify, ifknown):
                               California Fair Employment and Housing Act
                ✓
                ~              Relevant city or county law (Spe~tfy, tflrnown):
                               County Adminstrative Appellate /Review




                                                                                                                       Page 3 of 6
       Case 2:19-cv-06169-DSF-FFM Document 1 Filed 07/17/19 Page 4 of 17 Page ID #:4

Pro Se 7(Rev. 12/16) Complaint for Employment Discrimination



III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places ofthat involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          A.        The discriminatory conduct of which I complain in this action includes (check all that apply):


                                         Failure to hire me.
                                         Termination of my employment.
                                         Failure to promote me.
                                         Failure to accommodate my disability.
                           ❑
                           ✓             Unequal terms and conditions of my employment.
                           ❑
                           ✓             Retaliation.
                                         Other acts (spe~rfy):    To further supplemented and amended upon discovery
                                       (Note: Only those grounds raised in the chargefiled with the Equal Employment
                                        Opportunity Commission can be considered by thefederal district court under the
                                       federal employment discrimination statutes.)

       B.           It is my best recollection that the alleged discriminatory acts occurred on dates)
                   12/29/2016 - 3/20/2018


       C.           I believe that defendants)(~he~k one):
                           ✓
                           ❑             is/are still committing these acts against me.
                           ❑             is/are not still committing these acts against me.


       D.           Defendants)discriminated against me based on my (check a1! that apply and explain):

                           ❑
                           ✓             race
                           ❑             color
                          ✓
                          ~              gender/sex
                          ✓
                          ~              religion
                           ❑
                           ✓             national origin
                           ❑
                           ✓             age (year ofbirth)          1969      (only when asserting a claim ofage discrimination.)
                           ❑             disability or perceived disability (specify disabi[iry)



       E.           The facts of my case are as follows. Attach additional pages if needed.




                                                                                                                            Page 4 of 6
       Case 2:19-cv-06169-DSF-FFM Document 1 Filed 07/17/19 Page 5 of 17 Page ID #:5
Pro Se 7(Rev. 12/16) Complaint for Employment Discrimination


                   Attached Statement of Facts included. Plaintiff resevers the right to sumplement and amend his
                   Complaint




                  (Note: As additional supportfor thefacts ofyour claim, you may attach to this complaint a copy of
                  your chargefiled with the Equal Employment Opportunity Commission, or the chargefiled with the
                  relevant state or city human rights division.)


IV.     Exhaustion of Federal Administrative Remedies

        A.          It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                    my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                    on (dare)
                   4/10/2019




       B.           The Equal Employment Opportunity Commission (check one):
                           ❑             has not issued a Notice of Right to Sue letter.
                           ❑
                           ✓             issued a Notice of Right to Sue letter, which I received on (date)   04/21/2019

                                       (Note: Attach a copy ofthe Notice ofRight to Sue letterfrom the Equal Employment
                                       Opportunity Commission to this complaint.)


       C.           Only litigants alleging age discrimination must answer this question.

                    Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                    regarding the defendant's alleged discriminatory conduct (check one):


                           ❑             60 days or more have elapsed.
                           ❑             less than 60 days have elapsed.


V.     Relief

       State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
       arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
       amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
       or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
       money damages.




                                                                                                                           Page 5 of 6
       Case 2:19-cv-06169-DSF-FFM Document 1 Filed 07/17/19 Page 6 of 17 Page ID #:6
Pro Se 7(Rev. 12/16)Complaint for Employment Discrimination


        Any and all statatury. and punitive damages as applicable by law. An economic loss damages of $ 1,000,000.00
        as well as back pay. An injunctive relief for reinstatatment of Employment. Plaintill will suplement and amand his
        Complaint.




VI.    Certification and Closing

       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
       and belief that this complaint (1)is not being presented for an improper purpose, such as to harass, cause
       unnecessary delay, or needlessly increase the cost of litigation;(2)is supported by existing law or by a
       nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
       evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
       opportunity for further investigation or discovery; and (4)the complaint otherwise complies with the
       requirements of Rule 11.



       A.           For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case—related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.


                    Date of signing:


                    Signature ofPlaintiff
                   Printed Name of Plaintii'f            Ho, ayoun azargan


       B.          For Attorneys


                   Date of signing:


                   Signature of Attorney
                   Printed Name of Attorney
                   Bar Number
                   Name of Law Firm
                   Street Address
                   State and Zip Code
                   Telephone Number
                   E-mail Address




                                                                                                                     Page 6 of 6
     Case 2:19-cv-06169-DSF-FFM Document 1 Filed 07/17/19 Page 7 of 17 Page ID #:7




                                 Plaintiffs Statement of Facts
 2                        Bazar~an vs County of Los Angeles et al
 3

 4
        A. Brief Chronology ofEvents:

 5

 6
                  a)I was offered a position as Senior Paralegal with the Healthcare
                    Fraud Division of Los Angeles District Attorney's Office on or
 8                  about December 2016.
 9

io                b)A comprehensive back ground check was conducted, albeit full of
                    errors, nevertheless; I was cleared of any wrongdoing prior to job
~~
                    offer.
12

13

14                c) Sometimes before December 29, 2016, in a separate legal
15                   proceeding, it was revealed that I am of Azerbaijani descent, in
                    front of Armenian speaking attorney ofthe County.
16

17
                  d)On or about December 29, 2016, the offer was withdrawn to an
is                  "undisclosed, unknown" reason.
19

20

zl                e)I filed an appeal promptly.
22

23
                  ~ The appeal result was issued on March 13, 2018, and my appeal
                    was rejected due to the same "undisclosed, unknown" reason
24
                    within the "background check," that I was cleared of One year and
Zs                  6 months ago.
26

27

28
          ~ ~ Plaintiff's Statement                vs
     Case 2:19-cv-06169-DSF-FFM Document 1 Filed 07/17/19 Page 8 of 17 Page ID #:8




 1

 z               g) On or about March 20, 2018, it was revealed to me that:

 3
                     1. My ethnicity and age were relevant factors and 2. County was
 9
                        to retaliate against my previous aforementioned claim. 3. I
 5                      presumed I also profiled as a Muslim by default as well.
 6

                     2. Furthermore, I was told that despite employment of a
                        significant number of Armenians within ranks of different
 s
                        agencies of Los County, no person of Turkic ethnicity is known
 9                      to be employed in any agency.
10

11

12                   3. A significant number of"Decision Makers" and "Recruiters"
                        within ranks of County of Los Angeles, Department of Human
13
                        Resources are Armenians and no person of Turkic ethnicity is
19
                        known to be employed in that department.
15

16                  4. Incidentally, and perhaps relevant to this matter, it was revealed
~~                     to me that Attorney for County in the previously mentioned
                       legal proceeding fraudulently did not disclose to the Court that
is
                       Hired Candidate was from Armenian ethnicity. He was
19                     generalized as "Iranian"(Imagine if Nazi —Jewish issues in the
Zo                     Third Reich era was to be simply looked at from "German to
                       German" prism!). This issue may or may not be examined by
21
                       the EEOC,as well.
22

23      B. Relevant Facts investigation throughout 2018:
24

25
        1. The information with regard to unusual high congregation of Armenian
           ethnicity and lack of Turkic ethnicity was true. It was independently
26
           investigated, and statistically analyzed. Statistics, Data Analytic, and Data
2~         Science cannot be wrong.
28
         2 I Plaintiffs Statement of Facts / Bazargan vs County o
     Case 2:19-cv-06169-DSF-FFM Document 1 Filed 07/17/19 Page 9 of 17 Page ID #:9




 1

 2
        2. As a matter a fact, Armenians even surpass even Chinese Americans in the
           study as far as hiring and employment is concerned.
 3

 4
        3. The ranks of District Attorney's Office ("Office") are full of Armenians, but
 5         no Turkic speaking person is to be found. Also:
 6

            a) I investigated three individuals all related to active criminals and
               members of"Armenian Mob" who are holding key and sensitive
 B
               positions in this Office, regretfully.
 9

to          b)After my job offer withdrawn, many. more Armenians were hired in the
~~            different divisions ofthe Office.
12
                               FIRST CLAIM FOR RELIEF
13
           National Origin-Based Discrimination (Disparate Impact)in Violation of
14                  Title VII ofthe Civil Rights Act of 1964, as amended,
15
                                   42 U.S.C. § 2000e-2(a)

16

~~   Plaintiff incorporate by reference as if fully set forth herein the allegations
la   contained in Brief Chronology of Events
19   Section 703 of Title VII,42 U.S.C. § 2000e-2, prohibits employment practices that
zo   discriminate against persons on the basis of their national origin. Plaintiff is and
zi   believe and thereon allege that Defendants `practice, processes) and/or policy had
z2
     an adverse and disproportionate impact on him because of his national origin and
23
     ethnicity.
24

25
     As a direct,legal and proximate result of the discrimination,Plaintiff has sustained
26
     and will continue to sustain,economic and emotional injuries, resulting in
z~
     in an amount to be proven at trial.
28
          ~ ~ Plaintiffs Statement of Facts / Bazargan vs County of Los Angeles
     Case 2:19-cv-06169-DSF-FFM Document 1 Filed 07/17/19 Page 10 of 17 Page ID #:10




      ~ Defendants' unlawful actions were intentional, willful, malicious, and/or done wi
 z    reckless disregard to Plaintiffs' right to be free from discrimination based on
 3     national origin.
 4

 5
      Plaintiff is entitled to their reasonable attorneys' fees and costs of suit.
 6

 7
                               SECOND CLAIM FOR RELIEF
 8
                             Age-Based Discrimination in Violation of
 9                    Title VII ofthe Civil Rights Act of 1964, as amended,
io
                                     42 U.S.C. § 2000e-2(a)

~1    Plaintiff incorporate by reference as if fully set forth herein the allegations
12
      contained in Brief Chronology of Events
13
      Section 703 of Title VII,42 U.S.C. § 2000e-2, prohibits employment practices that
14
      discriminate against persons on the basis of their Age. Plaintiff is informed and
15
      believe and thereon allege that Defendants'practice, processes) and/or policy had
16
      an adverse and disproportionate impact on him because of his age.
~~
18
      As a direct,legal and proximate result of the discrimination, Plaintiff has sustained.
19

      and will continue to sustain, economic and emotional injuries, resulting in damages
zo

zi
      in an amount to be proven at trial.

zz    Defendants' unlawful actions were intentional, willful, malicious, and/or done with

23    reckless disregard to Plaintiffs' right to be free from discrimination based on age.
z4    Plaintiff is entitled to their reasonable attorneys' fees and costs of suit.
25

26

27

28
            ~ ~ Plaintiffs Statement of Facts / Bazargan vs County of Los Angeles
     Case 2:19-cv-06169-DSF-FFM Document 1 Filed 07/17/19 Page 11 of 17 Page ID #:11




                                   THIRD CLAIM FOR RELIEF
 2                                     Retaliation in Violation of
                         Title VII o~the Civil Rights Act of 1964, as amended,
 3
                                        42 U.S.C. § 2000e-3(a)
 4

 s    Plaintiffs incorporate by reference allegations contained in Brief Chronology of

 6
      Events
      Section 704(a} of Title VII of the Civil Rights Act of 1964, as amended, prohibits

 8    employers from discriminating against an employee "because [she] has opposed

 9    any practice made an unlawful employment practice by this subchapter." 42 U.S.C.
io

~1    Plaintiff made informal and formal complaints to Defendants' agents and
12    employees opposing Defendants' unlawful, discriminatory employment practices
13
      based on national origin and sex.
14
      Defendants' retaliatory actions were sufficient to deter a reasonable person from
15
      engaging in protected activity under Title VII.
16
      As a direct, legal and proximate result of Defendants' retaliation, Plaintiff has
~~
      sustained, and will continue to sustain, economic and emotional injuries, resulting
is
      in damages in an amount to be proven at trial.
19
               1.     Plaintiff is entitled to their reasonable attorneys' fees and costs of
20
      suit.
21
                                 FORTH CLAIM FOR RELIEF
zz             National Origin-Based Discrimination (Disparate Impact)in Violation of
23
                               California Law Against Discrimination

24
      Plaintiffs incorporate by reference as if fully set forth herein the allegations
25
      contained in allegations contained in Brief Chronology of Events
26
      California Law Against Discrimination(FEHA) makes it unlawful for an employer
2~
      to discriminate against an individual "in compensation or in terms, conditions or
Zs
              ~ 1 Ylaintif3's Statement of r'acts / Bazargan vs County
     Case 2:19-cv-06169-DSF-FFM Document 1 Filed 07/17/19 Page 12 of 17 Page ID #:12




       privileges of employment" because of national origin and ancestry.
 2    Plaintiff is informed and believe and thereon allege that Defendants' hiring
 3     practices had an adverse and disproportionate impact on them because of his
 4
       national origin.
 5
       As a direct, legal and proximate result of the discrimination, Plaintiff has sustained
 6
      and will continue to sustain, economic damages to be proven at trial. As a result of
      Defendants' actions, Plaintiff has suffered emotional distress, resulting in damages
 8
      in an amount to be proven at trial. Plaintiff further seeks compensatory and
 9
      punitive damages and all other injunctive, declaratory, and monetary relief
to
      available for discrimination at trial.
~~
      Defendants' unlawful actions were intentional, willful, malicious, and/or done with
lz
      reckless disregard to Plaintiffs' right to be free from discrimination based on
13

14
      national origin and ancestry.

15
      Plaintiff is entitled to reasonable attorneys' fees and costs of suit.

16
                                 FIFTH CLAIM FOR RELIEF
i~
                             Age-Based Discrimination in Violation of
is                            California Law Against Discrimination
19
       Plaintiffs incorporate by reference as if fully set forth herein allegations contained
Zo
      in allegations contained in Brief Chronology of Even
21
      California Law Against Discrimination(FEHA)makes it unlawful for an employer
Zz
      to discriminate against an individual "in compensation or in terms, conditions or
23

24
      privileges of employment" because of age.

25
      Defendants discriminated against Plaintiff in hiring because of his age.

26    Plaintiff's age was the determining factor and/or a motivating factor in Defendants'

2~    actions.
28    As a direct, legal and proximate result of the discrimination, Plaintiffs have
            ~ Plaintiffs Statement of Facts / Bazargan vs County of Los Angeles
     Case 2:19-cv-06169-DSF-FFM Document 1 Filed 07/17/19 Page 13 of 17 Page ID #:13




       sustained, and will continue to sustain, economic damages to be proven at trial. As
 2     a result of Defendants' actions, Plaintiff has suffered emotional distress, resulting ~,
 3     in damages in an amount to be proven at trial. Plaintiff further seeks compensatory
 4
       and punitive damages and all other injunctive, declaratory, and monetary relief
 5
       available for discrimination at trial.
 6
      Defendants' unlawful actions were intentional, willful, malicious, and/or done with
       reckless disregard to Plaintiff's right to be free from discrimination based on age.
 8
      Plaintiffs are entitled to reasonable attorneys' fees and costs of suit.
 9

10
                          DECLARATORY RELIEF ALLEGATIONS
~~     A present and actual controversy exists between Plaintiff and Defendants
12
      concerning their rights and respective duties. Plaintiff contend that Defendants
13
       violated their rights under Title VII, and FEHA .Plaintiff is informed and believe
14
      and thereon allege that the Defendants deny these allegations. Declaratory relief is
15
      therefore necessary and appropriate.
16
      Plaintiff seek a judicial declaration of the rights and duties of the respective parties I~!
17

18
                            INJUNCTIVE RELIEF ALLEGATIONS
19

20    No plain, adequate, or complete remedy at law is available to Plaintiffs to redress
21    the wrongs addressed herein.
22    If this Court does not grant the injunctive relief sought herein, Plaintiffs will be
23    irreparably harmed.
z4                                   PRAYER FOR RELIEF
25    WHEREFORE,Plaintiff pray for relief as follows:
26
             1.     For a declaration that Defendants' actions, policies, and practices as
z~
      alleged herein are unlawful;
28
           ,~ ~ Plaintiffls Statement of Facts / Bazargan vs County of Los Angeles
     Case 2:19-cv-06169-DSF-FFM Document 1 Filed 07/17/19 Page 14 of 17 Page ID #:14




                2.     For reinstatement of the actual position;
 z    I         3.     For lost wages and all other compensation denied or lost to Plaintiff
 3    ~, by reason of Defendants' unlawful actions,in an amount to be proven at trial;
 4
                4.     For compensatory damages for Plaintiffs' emotional pain and
 5
          suffering, in an amount to be proven at trial;
 6
                5.     For punitive damages in an amount to be determined at trial;
                6.     For liquidated damages;
 8
                7.     For interest on lost wages,compensation, and damages,including pre-
 9
          and postjudgment interest and an upward adjustment for inflation;
io
                8.     For economic damages of $ 1,000,000.00;
1~
                9.     For an order enjoining Defendants from engaging in the unlawful acts
12
          complained of herein;
13

14
                10.    For reasonable attorneys' fees and costs of suit pursuant to 42 U.S.C.

15
          § 2000e-5(k), New Jersey Revised Statutes § 10:5-27.1, and other laws; and

16              11.    For such other and further relief as this Court deems just and proper.

17

18

19

20

21

22

23

29

25

26

27

28
                          ---
              8 Plaintiffs Statement of Facts / Bazargan vs County of Los
            Case 2:19-cv-06169-DSF-FFM Document 1 Filed 07/17/19 Page 15 of 17 Page ID #:15

EEOC Forth 5(11/09)
                                                                                                        Charge Presented To:               Agency(ies) Charge No(s):
                      CHARGE OF DISCRIMINATION
           This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                     ❑     FEPA
                  Statement and other information before completlng this form.
                                                                                                           QX EEoc                            480-2019-01129

                                         California Department Of Fair Employment &Housing                                                                 and EEoc
                                                                        State or focal Agency, if any
                                                                                                                 Home Phone Qncl. Area Code)             Date of Birth
Name (indicate Mr., Ms., Mrs.)
                                                                                                                   (818)917-5413                           1969
Mr. Homayoun Bazargan
Streel Address                                                                 City, State and ZIP Code

P.O. Box 4663, West Hills, CA 91308

                                                                                                            or State or Local Government Agency That I Believe
Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee,
Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
                                                                                                                  No. Employees, Members      Phone No.(Include Area Code)
 Name
                                                                                                                   500 or More                  (213)738-2211
COUNTY OF LOS ANGELES
SVeet Address                                                                   City, State and ZIP Code

 Healthcare Fraud Division, 3333 Wilshire Blvd. Ste. 1000, Los Angeles, CA 90010.

                                                                                                                  No. Employees. Members      Phone No.(Include Area Code)
 Name



 SUeet Address                                                                  City, Slate and ZIP Code




                                                                                                                           DATES)DISCRIMINATION TOOK PLACE
 DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                                                Latest
                                                                                                                                Earliest

   ❑ RACE             ❑COLOR                ❑SEX               ~ RELIGION               ~ NATIONAL ORIGIN                     ~ 2-29-2016               03~2~-Z~~
        ❑ RETALIATION              a AGE            ❑ DISABILfTY                ❑GENETIC INFORMATION
                                                                                                                                   ❑CONTINUING ACTION
                        OTHER (Specify)

 THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(sj):
                                                                                                             District
    On or about August or September 2015,I applied with the Healthcare Fraud Division of Los Angeles
                                                                                              selected for the
    Attorney's Office for the Senior Paralegal position. On or about October 3, 2016,I was
                                                                                                               's
    position. On or about December 29,2016,I was informed by the Los Angeles County District Attorney
                                                                                     or about  March   20, 2018,  I
    O£fice Bureau of Administrative Services, that the position was withdrawn. On
                                                                                                       Attorney 's
    became aware that two individuals ofArmenian ethnicity were hired and that the entire District
                                                                           that when   I disclose d my  national
    Office does not have any employees ofTurkic ethnicity. I also believe
                                                                                                     significant
    origin, may have been a factor for the position being withdrawn. Statistically, while there is a
                                                                                                         no Turkic
    presence of Aramean ethnicity within ranks of Los Angeles County employment system, there is
    speaking ethnicity presence at a1L
                                                                                                            for
    The reason given by the Los Angeles County District Attorney's Office Bureau of Administrative Services
    the osition bein withdrawn was that I did not ass m back ound investi ation.
                                                                                               NOTARY -When necessary for State and Loca!Agency Requirements
   want this Charge filed with both the EEOC and the State or local Agency, if any. I
  will advise the agencies ff I change my address or phone number and I will
  cooperate fully with them in the processing of my charge in accordance with their
  procedures.                                                                                  I swear or affi thatI~yaT2~ e                       armed the it is true to
                                                                                               the best of my nowle e of n n                        ~J
   dedare under penalty of perjury that the above is Uue and correct.
                                                                                               SIGNATURE OF OMPLAINANT

                                                                                                                                APR 1 0 2019
                                                                                               SUBSCRIBED A D SWORN TO BEFORE ME THIS DATE
        Apr 10,2019                                                                            (month, day, yea
                                                                                                                              EE~CI`~~~
              Date                               Charging Party Signature
                                                                                                                                    ~{~TA{~E
      Case 2:19-cv-06169-DSF-FFM Document 1 Filed 07/17/19 Page 16 of 17 Page ID #:16
roc Fom,s t» roes

                    ~:HARGE OF DISCRIMINATION                                                    Charge Presented to:             Agency(~es)charge No(s}:
           Thls form Is af►ected by the Privacy Act of 1974. See encbsed Privacy Act                ~ FEPA
                  Statement and other Information before completlng Uds form.
                                                                                                     ~X    EEOC                        480-2019-01129
                                         California Department Of Fair Employment 8 Housing                                                    and EEoc
                                                                       sra~ orroc~aye~cy, trey
IbelieveIhave been discriminated against due to my ethnicity, Turkic speaking and my religion Muslim, in
violation of Title VII of the Civil Rights Act of 1964, as amended and my age (1969}, in violation of the Age
Discrimination in Employment Act of 1967, as amended.




 i vrant this charge filed with both the EEOC and the State or local A~ncy, 'rf arry. I   NOTARY -When necessary for State andLxa/ Agency Requirements
 wiA advise the agencies 'rf I change my address or phone number andI will
 cooperate fully with U►em in the processing of my charge In a000rdar~ce with their
 P~~~•                                                                                    I swear or affirm that I have read tt~e above charge and that it is true to
   declare under penalty of perjury that the above is true and correct.                   the best of my knowledge, informatlon and belief.
                                                                                          SIGNATURE OF COMPLAINANT


                                                                                          SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
     Apr 10, 2019                                                                         (      , der ~~
            Date                               Charging Party Sl~a~u►e
              Case 2:19-cv-06169-DSF-FFM Document 1 Filed 07/17/19 Page 17 of 17 Page ID #:17

EEOC Farm 161 (11116)                      U.S. EGIUAL EMPLOYMENT OPPORTUNITII' COMMISSION

                                                DISMISSAL AND NOTICE OF RIGHTS
                                                                   From: Los Angeles District Office
To:     Homayoun Bazargan
                                                                         255 E. Temple St. 4th Fioor
        P.O. Box 4663
                                                                         l~os Angeles, CA 90012
        West Hilis, CA 9308



                            On behalf of persons) aggrieved whose identity is
                            CONFIDENTIAL(29 CFR $1fi0~.7jaj)
                                                                                                                      Telephone No.
 EEOC Charge No.                               EEOC Representative
                                               Shawnda X. Burnett,
                                               Investigator Support Asst                                              (213)8941049
480-2019-0'!129
                                                                                  WING REASON;
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLO
                                                                                         s enforced by the EEOC.
          The facts alleged in the charge fail to state a claim under any of the statute
                                                                                         ans With Disabilities Act.
                  Your allegations did not involve a disability as defined by the Americ

                                                                                 ees or is not otherwise covered by the statutes.
                  The Respondent employs less than the required number of employ

                                                                                       you waited too long after the dates) of the alleged
       a          Your charge was not timely filed with EEOC; in other words,
                  discrimination to file your charge
                                                                                      investigation, the EEOC is unable to conclude that the
       a          The EEOC issues the following determination: Based upon its
                                                                              . This does  not certify that the respondent is in compliance with
                  information.obtained establishes violations of the statutes
                                                                                      be construed as having been raised by this charge.
                  the statutes. No finding is made as to any other issues that might
                                                                                              practices agency that investigated this charge.
                  The EEOC has adopted the findings of the state or local fair employment

                   Other (briefly state)


                                                          - NOTICE OF SUIT RIGHTS -
                                                    (See the additional information attached to this form.)
                                                                                Nondiscrimination Act, or the Age
 Title VII, the Americans with Disabilities Act, the Genetic Information
                                                                                sal and of your right to sue that we will send you.
 Discrimination in Employment Act: This will be the only notice of dismis
                                                                               on  this charge in federal or state court. Your
 You may file a lawsuit against the respondents) under federal law based
                                                                             ; or your right to sue based on this charge will be
 lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice
                                                                            be different.)
 lost. (The time limit for filing suit based on a claim under state law may

                                                                        within 2 years(3 years for willful violations) of the
  Equal Pay Act(EPA): EPA suits must be filed in federal or state court
                                                                            ions that occurred more than 2 years(3 vearsl
  alleged EPA underpayment. This means that backpay due for any violat
  before you file suit may not be collectible.
                                                                       On behalf of the Commission
                                                                                                                                             (/
                                                                                    ~ti
                                                                                                                              (Date ailed)
      Enclosures(s)                                                 Rosa M. Viramontes,
                                                                      District Director
      cc:
               Steven Strati, Principal Analyst
               County Equity Investigations Unit
               County of Los Angeles
               Kenneth Hahn Hal{ of Administration
               500 West Temple Street, quite 588
               Los Angeles, CA 90012
